                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


JEFFREY D. MANN, et al.,

              Plaintiffs,

                                                        Civil Action 2:18-cv-01565
                                                        Judge George C. Smith
       v.                                               Chief Magistrate Judge Elizabeth P. Deavers


OHIO DEPARTMENT OF
REHABILITATION AND CORRECTIONS, et al.,

              Defendants.


                            REPORT AND RECOMMENDATION

       This matter is before the Court on Defendant Annette Chambers-Smith’s Motion to

Dismiss (ECF No. 35), Plaintiffs’ Response in Opposition (ECF No. 28), and Defendant Annette

Chambers-Smith’s Reply (ECF No. 47). This matter is also before the Court on Defendant

Mona Parks’ Motion to Dismiss (ECF No. 43), which is essentially identical to Defendant

Annette Chambers-Smith’s Motion to Dismiss, Plaintiffs’ Response in Opposition and Motion to

Strike Defendant Mona Parks’ Motion to Dismiss (ECF No. 46), and Defendant Mona Parks’

Reply (ECF No. 49). For the following reasons, it is RECOMMENDED that Defendant

Annette Chambers-smith’s Motion to Dismiss (ECF No. 35) be GRANTED, Defendant Mona

Parks’ Motion to Dismiss (ECF No. 43) be GRANTED, and Plaintiffs’ Motion to Strike (ECF

No. 46) be DENIED.

       Plaintiffs are inmates at Grafton Correctional Institution. Plaintiffs initiated this action

by filing Motions for Leave to Proceed in forma pauperis on December 4, 2018. (ECF Nos. 1–
3.) Also on December 4, 2018, Plaintiffs filed a Motion to Appoint Class Counsel (ECF No. 4)

and a Motion to Certify Claims as a Class Action (ECF No. 5). On December 11, 2019, the

Court granted Plaintiffs’ Motions for Leave to Proceed in forma pauperis and filed their

Complaint. (ECF No. 7.) Plaintiffs bring civil rights claims under 42 U.S.C. § 1983, asserting a

violation of their Eighth Amendment rights based on deliberate indifference to serious medical

needs relating to Hepatitis C. Plaintiffs allege the following regarding Hepatitis C and cite to

exhibits attached to their Complaint:

       Hepatitis C is a viral [infection] that affects the liver in humans, causing cirrhosis,
       fibrosis, fatty liver, liver cancer and other dysfunctions of the liver; (Exhibit B, C
       & D)

       Hepatitis C Virus (HCV) is the tenth leading cause of death in the United States
       with 10% of all deaths in the U.S. being linked to it; (Exhibit J, CDC Report)

       Twenty thousand (20,000) people died of HCV in 2015, but the number could, in
       fact, be five times higher; (Exhibit E, CDC Report)

       The [prevalence] of chronic HCV infections among prisoners in the U.S. is between
       12 and 35 percent (12-35%), compared to about 1.3% in the general population,
       and the prevalence of end stage liver disease caused by HCV is estimated to be
       three times higher in prisoners than in those in the general population; (Worman,
       Howard J. “Diagnosis and Treatment of Chronic Hepatitis C in [I]ncarcerated
       Patients”, The AMA Journal of Ethics. Feb. 2008)

       HCV causes, inter alia, cirrhosis, which leads to fibrosis and interferes with liver
       function, (Exhibit A), fibrosis, which obliterates the architecture and function of
       the underlying organ or tissue, (Exhibit B), fatty liver, caused by the disruption of
       fat metabolism caused by HCV and depositing excessive amounts of fat on the
       liver, interfering with liver function and leading to liver cancer, caused by fatty
       liver and genotype 3 HCV, and hepatocyte ballooning, which is necrosis (or dying
       off) of liver tissue as an inflammatory response to fatty liver and the effects of
       untreated HCV; (Exhibit [C & D])

       In general, treatment of HCV will reverse the process of fatty liver if implemented
       at an early stage; (Exhibit C)

       Treatment for HCV infection is indicated if the virus is present for six months;
       (Exhibits E and F)



                                                 2
        Ninety percent (90%) of HCV infections can be cured with 8-12 weeks of therapy,
        (Exhibits E and F) and treatment is recommended at the earliest possible stage for
        maximum efficacy, (Exhibits G and I); and the only treatment is medications, (id);

        The indicators for severity of infection are reflected as the “APRI” [ACT Serum to
        Platelet Ratio Index] which measures the viral load, in combination with
        determining the extent of [fibrosis], if any; (Exhibit H)

        The use of a biopsy for assessment of the existence and extent of fibrosis has been
        established to be inaccurate, and is disfavored in favor of vibration-controlled
        transient liver elastography which measures the stiffness of the liver and any
        resultant cirrhosis or fibrosis;

        Treatment is recommended for all patients with chronic HCV infection; (Exhibit I);
        (cf. Exhibit K)

        ...

        The current prison population in Ohio is approximately 53,000 prisoners;

        The low end estimate of 12% of prisoners with HCV calculated for Ohio’s prison
        population equals six thousand, three hundred-sixty (6,360) prisoners with HCV,
        while the higher end estimate of 35% yields a figure of eighteen thousand, five
        hundred-fifty (18,550) prisoners with HCV in Ohio prisons;

        The defendants herein are aware of the prevalence and seriousness of HCV
        infections among the prisoners in their collective charge, as shown not only by the
        fact that the defendants distribute informational pamphlets to prisoners freely at the
        medical departments, (see, e.g. Exhibits N, O, P and Q; provided in an open display
        for taking at the [Grafton Correctional Institution] medical department on October
        20, 2018) but also by the promulgation of policies and protocols addressing testing,
        diagnosis and treatment for HCV in prisoners; (see, e.g. Exhibits L and M)[.]

(ECF No. 6, at pg. 4–6.) Plaintiffs indicate that they all have been diagnosed with HCV

infections. (Id. at pg. 8.) Specifically, Plaintiffs allege that Plaintiff Mann was told he would not

be eligible for treatment until his APRI level reached 1.5, “even though it was acknowledged that

an APRI of over 1.5 indicated the later stages of the [disease], with irreversible damage to the

liver and its functions . . . with the stated reason for the delay being the costs[.]” (Id. at pg. 6.)

Plaintiffs allege that Plaintiff Bragg was also denied treatment based on his APRI level. (Id. at

pg. 7.) Finally, Plaintiffs allege that Plaintiff Pastrano has been continually denied treatment and

                                                    3
is also denied periodic blood testing, which Plaintiffs allege is required by Ohio policies and

protocols. (Id. at pg. 8.)

        Two previous motions to dismiss were filed in the instant case. On February 20, 2019,

Interested Party, State of Ohio filed its motion on behalf of Defendants Ohio Department of

Rehabilitation and Correction, Andrew Eddy, Mona Parks, Gary Mohr, David Hannah, and

Janice Douglas. (ECF No. 15.) Defendant Gary Mohr was later terminated, and Defendant

Annette Chambers-Smith added in his place. (ECF No. 24.) On March 6, 2019, Defendants

Ohio Department of Rehabilitation and Correction (“ODRC”), Andrew Eddy, David Hannah,

and Janice Douglas filed a Motion to Dismiss. (ECF No. 20.) Defendant David Hannah was

later terminated. (ECF No. 24.) At the time of his termination, his successor in the role of

Health Care Administrator at Grafton Correctional Institution had not been named or appointed,

according to Plaintiffs. (Id.) When Defendant David Hannah was terminated, Defendant

“Grafton Corr. Inst. Health Care Administrator” was added. (Id.)

        On June 26, 2019, the Undersigned issued a Report and Recommendation recommending

that the two Motions to Dismiss be granted in part and denied in part. (ECF No. 45.) The

Undersigned specifically recommended that the two Motions to Dismiss be granted with respect

to Defendant ODRC but denied on all other grounds. (Id.) Defendants filed an Objection to the

Report and Recommendation on July 7, 2019. (ECF No. 50.) Plaintiffs filed a Response on July

17, 2019. (ECF No. 51.) On July 24, 2019, the presiding United States District Judge issued an

Order sustaining Defendants’ objections and adopting and affirming the remaining issues address

in the Report and Recommendation that were not the subject of Defendants’ Objections. (ECF

No. 52.) This Order had the effect of granting the two Motions to Dismiss. (Id.) On August 9,




                                                 4
2019, Plaintiffs filed a Motion for Relief from Judgment based on the July 24, 2019 Order which

is currently pending before the Court. (ECF No. 54.)

       Here, Defendants Chambers-Smith and Parks request that the Court grant their Motions

to Dismiss “because ODRC has established guidelines for the management of inmates infected

with Hep-C pursuant to which the immediate treatment with [Direct Acting Anti-Viral

medications (“DAAs”)] that Plaintiffs demand is not considered warranted[.]” (ECF Nos. 35 at

pg. 9 & 43 at pg. 9.) The District Judge addressed the same issue in his Order:

       With respect to the medical deliberate indifference claim . . . Defendants again
       assert the Magistrate Judge erred in recommending that the Motion to Dismiss this
       claim be denied. Defendants argue that Plaintiffs are receiving treatment for their
       Hep-C, but they desire more aggressive treatment.

       The parties do not dispute that Hepatitis C is a serious medical condition, satisfying
       the objective component of this claim. However, there is a dispute as to the
       subjective component. The Court is concerned that Plaintiffs’ Complaint lacks the
       allegations that their Hepatitis C is not being treated. Generally, in the individual
       Plaintiffs’ cases, they are being monitored and treated. In Watson v. Mohr, Civil
       Action 2:17-cv-457, 2017 U.S. LEXIS 205479 (S.D. Ohio 2017), the district court
       declined to second guess the judgment of the prison’s medical providers, finding
       that the defendants had not ignored plaintiff’s Hep-C or rendered “medical
       treatment . . . so woefully inadequate as to amount to no treatment at all.” Id.
       (quoting Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011)). Rather, the
       Sixth Circuit considers the subjective component to be satisfied where defendants
       recklessly disregard a substantial risk to a plaintiff’s health. Parsons v. Caruso,
       491 F. App’x 597, 603 (6th Cir. 2012). Furthermore, “a difference of opinion
       between [a prisoner] and the prison health care providers and a dispute over the
       adequacy of [a prisoner’s] treatment . . . does not amount to an Eighth Amendment
       claim.” Apanovitch v. Wilkinson, 32 F. App’x 704, 707 (6th Cir. 2002).

       The Court again disagrees with the Magistrate Judge and finds that Plaintiffs’
       Complaint fails to plead the subjective component of a medical deliberate
       indifference claim. Plaintiffs’ merely disagree with the course of treatment, but
       have failed to allege that Defendants have ignored their condition. Accordingly,
       Defendants’ objection is sustained and their Motion to Dismiss this claim is
       granted.

(ECF No. 52, at pg. 2–3.) Accordingly, because the Court has spoken directly to the only issue

raised in Defendants Chambers-Smith and Parks’ Motions to Dismiss, and found that Plaintiffs

                                                 5
have failed to state a claim for medical deliberate indifference, the Undersigned

RECOMMENDS that the two pending Motions to Dismiss be GRANTED.

       As to Plaintiffs’ Motion to Strike, Federal Rule of Civil Procedure 12(f) permits a court

to strike from a pleading “an insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter.” Fed. R. Civ. P. 12(f). Notably, “[t]he striking of a portion of a pleading is a

drastic remedy which is seldom granted absent a showing of real prejudice to the moving party.”

Hughes v. Lavender, No. 2:10-CV-674, 2011 WL 2945843, at *2 (S.D. Ohio July 20, 2011)

(citing Armstrong v. Snyder, 103 F.R.D. 96, 100 (E.D. Wis. 1984)). Plaintiffs assert that

Defendant Parks’ Motion “is simply another desperate attempt to get yet another bite at the apple

to avoid judicial review in this case[.]” (ECF No. 46, at PAGEID # 657.) Defendant Parks,

however, took no part in the previous Motions to Dismiss, in part because of issues with

Plaintiffs effecting service upon her. (See ECF Nos. 23, 27, & 29.) Accordingly, this motion

represents Defendant Parks’ “first bite at the apple,” even though it was the fourth motion to

dismiss filed by various defendants in the case. Plaintiffs fail to demonstrate why the drastic

remedy of striking Defendant Parks’ Motion to Dismiss is warranted. Accordingly, the

Undersigned RECOMMENDS that Plaintiffs’ Motion to Strike (ECF No. 46) be DENIED.

                               PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).



                                                 6
        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).



Date: August 26, 2019                             /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                   7
